


110 HR 5461 IH: To require the President to call a White House Conference

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5461
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Fattah (for
			 himself, Mr. Porter,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Cardoza,
			 Mr. Cummings,
			 Mr. Payne,
			 Mr. Hinojosa,
			 Mr. Cooper,
			 Mr. Stark,
			 Mr. Filner,
			 Mr. Platts,
			 Ms. Loretta Sanchez of California,
			 Mr. Ramstad,
			 Mr. Ellison,
			 Mr. Davis of Illinois,
			 Mr. English of Pennsylvania,
			 Ms. Wasserman Schultz,
			 Mr. Lewis of Georgia,
			 Ms. Woolsey,
			 Ms. Bordallo,
			 Mrs. Maloney of New York,
			 Mr. McDermott,
			 Mr. Lampson,
			 Mr. Terry,
			 Mr. Sestak,
			 Mr. Kennedy,
			 Mr. Grijalva,
			 Mr. Oberstar,
			 Mr. Young of Alaska,
			 Mr. Jefferson,
			 Ms. Norton,
			 Ms. Kilpatrick, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To require the President to call a White House Conference
		  on Children and Youth in 2010.
	
	
		1.Short titleThis Act may be cited as the White
			 House Conference on Children and Youth in 2010 Act.
		2.Findings and
			 Policy
			(a)FindingsThe
			 Congress finds the following:
				(1)In 2005 there were over 3,000,000 reports
			 of child abuse and neglect, and only 60 percent of the children from the
			 substantiated reports received follow-up services and 20 percent were placed in
			 foster care as a result of an investigation.
				(2)Each year there
			 are nearly 900,000 substantiated reports of child abuse and neglect.
				(3)Each year
			 approximately 60 percent of such substantiated reports are reports of neglect,
			 30 percent are physical and sexual abuse reports, and more than 20 percent are
			 reports that involve other forms of abuse.
				(4)Almost 500,000 children and youth were in
			 foster care at the end of the Federal fiscal year 2004 and nearly 800,000 spent
			 at least some time in foster care throughout the year.
				(5)While 51,000
			 children are adopted from the foster care system each year, more than 117,000
			 children are waiting to be adopted.
				(6)Each year
			 approximately 22,000 youth leave the foster care system not because they have
			 found permanent placements, but because they have reached the age at which
			 foster care ends.
				(7)The child welfare
			 system includes State and local governments, tribal governments, child welfare
			 agencies, child welfare caseworkers, private agencies, social workers, the
			 courts, volunteer court appointed special advocates, mental health and health
			 care professionals, educators, and advocates.
				(8)There is an
			 over-representation of certain populations, including Native Americans and
			 African-Americans, in the child welfare system.
				(9)The number of
			 children being raised by grandparents and other relatives is increasing and
			 exceeds more than 6,000,000 children cared for in this way, and the Government
			 recognizes that kinship care is a permanency option through the enactment of
			 the Adoption and Safe Families Act of 1997.
				(10)The State courts
			 make key decisions in the lives of children involved in the child welfare
			 system, including decisions of whether children have been victims of child
			 abuse, whether parental rights should be terminated, and whether children
			 should be reunified with their families, adopted, or placed in other
			 settings.
				(11)The child welfare
			 system will never fully address its primary mission unless the courts are an
			 integral and functioning component of a statewide system of care and
			 protection.
				(b)PolicyIt
			 is the policy of the Congress that—
				(1)the Government
			 should work jointly with the States and their residents to develop
			 recommendations and plans for action to meet the challenges and needs of
			 children and families involved with the child welfare system, consistent with
			 this Act;
				(2)in developing such
			 recommendations and plans, emphasis should be directed toward the role of the
			 Government, State and local child welfare systems, State family courts systems,
			 child welfare advocates, guardians, and other key participants in such child
			 welfare systems, with a goal of enhancing and protecting the lives and
			 well-being of children and families who are involved with such child welfare
			 systems; and
				(3)Federal, State,
			 and local programs and policies should be developed to reduce the number of
			 children who are abused and neglected, to reduce the number of children in
			 foster care, and to dramatically increase the number of children in permanent
			 placements through family reunification, kinship placement, and
			 adoption.
				3.Authorization of
			 the Conference
			(a)Authority To
			 call the ConferenceThe President shall call a White House
			 Conference on Children and Youth in 2010 (in this Act referred to as the
			 Conference), to be convened not later than 18 months after the
			 selection of the Policy Committee established in section 4, to encourage
			 improvements in each State and local child welfare system, and to develop
			 recommendations for actions to implement the policy set forth in section
			 2(b).
			(b)Planning and
			 directionThe Secretary shall plan, conduct, and convene the
			 Conference in cooperation with the heads of other appropriate Federal entities,
			 including the heads of the Department of Justice, the Department of Education,
			 and the Department of Housing and Urban Development.
			(c)Purposes of the
			 ConferenceThe purposes of the Conference are—
				(1)to
			 identify the problems and challenges of child abuse and neglect, and the needs
			 of the children and families affected by decisions made through the child
			 welfare system;
				(2)to strengthen the
			 use of research-based best practices that can prevent child abuse and neglect
			 with a special focus on younger children;
				(3)to strengthen the
			 use of research-based best practices that can increase the placement permanency
			 for children removed from their homes, including practices involving family
			 reunification, kinship placement, and adoption;
				(4)to promote the
			 role of State family courts in each State child welfare system;
				(5)to develop
			 recommendations that will reduce the number of children who are in out-of-home
			 care and who fail to leave foster care before the age of majority, and to
			 reduce the overrepresentation of certain populations in the child welfare
			 system;
				(6)to examine the
			 role of the Government in building an equal partnership in assisting and
			 encouraging State, local, and tribal coordination;
				(7)to develop such
			 specific and comprehensive recommendations for State-level executive and
			 legislative action as may be appropriate for maintaining and improving the
			 well-being of children in such system; and
				(8)to review the
			 status of recommendations regarding child welfare made by previous White House
			 conferences.
				4.Policy
			 Committee
			(a)EstablishmentThere is hereby established a Policy
			 Committee which shall be comprised of 17 members to be selected as
			 follows:
				(1)Presidential
			 AppointeesNine members shall be selected by the President and
			 shall consist of—
					(A)3 members who are
			 officers or employees of the United States; and
					(B)6 members, who may
			 be officers or employees of the United States, with experience in the field of
			 child welfare, including providers and children directly affected by the child
			 welfare system.
					(2) House of
			 Representative Appointees
					(A)Two members shall
			 be selected by the Speaker of the House of Representatives after consultation
			 with the chairperson of the Committee on Education and Labor, and the
			 chairperson of the Committee on Ways and Means, of the House of
			 Representatives.
					(B)Two members shall
			 be selected by the minority leader of the House of Representatives, after
			 consultation with ranking minority members of such committees.
					(3)Senate
			 Appointees
					(A)Two members shall
			 be selected by the majority leader of the Senate, after consultation with
			 members of the Committee on Health, Education, Labor, and Pensions, and the
			 Committee on Finance, of the Senate.
					(B)Two members shall
			 be selected by the minority leader of the Senate, after consultation with
			 members of such committees.
					(b)Voting;
			 Chairperson
				(1)VotingThe Policy Committee shall act by the vote
			 of a majority of the members present.
				(2)ChairpersonThe
			 President shall select the chairperson from among the members of the Policy
			 Committee. The chairperson may vote only to break a tie vote of the other
			 members of the Policy Committee.
				(c)Duties of Policy
			 CommitteeThe Policy Committee shall first meet at the call of
			 the Secretary, not later than 30 days after the last member is selected.
			 Subsequent meetings of the Policy Committee shall be held at the call of the
			 chairperson of the Policy Committee. Through meetings, hearings, and working
			 sessions, the Policy Committee shall—
				(1)make recommendations to the Secretary to facilitate the timely convening of the
			 Conference;
				(2)submit to the
			 Secretary a proposed agenda for the Conference not later than 90 days after the
			 first meeting of the Policy Committee;
				(3)make
			 recommendations for delegates of the Conference;
				(4)establish the
			 number of delegates to be selected under section 5 and the manner by which they
			 are to be selected in accordance with such section; and
				(5)establish other
			 advisory committees as needed to facilitate Conference participation of—
					(A)professionals with
			 direct experience providing services to children and families in the child
			 welfare system; and
					(B)children and
			 families who are directly involved in the child welfare system.
					5.Conference
			 DelegatesTo carry out the
			 purposes of the Conference, the Secretary shall bring together delegates
			 representative of the spectrum of thought in the field of child welfare and the
			 courts, without regard to political affiliation or past partisan activity, who
			 shall include—
			(1)the directors of
			 child welfare systems of the States and tribal governments;
			(2)members of the
			 State and local judicial systems relating to families and children,
			 representatives of the State organization composed of members of the legal
			 profession, and attorneys specializing in family law;
			(3)elected officials
			 of State and local governments; and
			(4)advocates
			 (including national and State organizations), guardians, experts in the field
			 of child welfare, families, children, and youth affected by the child welfare
			 system, and the general public.
			6.Conference
			 administration
			(a)AdministrationIn
			 conducting and planning the Conference, the Secretary shall—
				(1)request the cooperation and assistance of
			 the heads of such other Federal entities as may be appropriate, including the
			 detailing of personnel;
				(2)furnish all
			 reasonable assistance, including financial assistance, not less than 18 months
			 before the Secretary convenes the Conference, to State child welfare systems,
			 heads of State courts and courts on family law, and to other appropriate
			 organizations, to enable them to organize and conduct State-level child welfare
			 conferences in conjunction with and in preparation for participation in the
			 Conference;
				(3)prepare and make
			 available for public comment a proposed agenda for the Conference, which will
			 reflect to the greatest extent possible the major issues facing child welfare
			 systems and the courts, consistent with the policy set forth in section
			 2(b);
				(4)prepare and make
			 available background materials that the Secretary deems necessary for the use
			 of delegates to the Conference; and
				(5)employ such
			 additional personnel as may be necessary to carry out this Act without regard
			 to provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule pay
			 rates.
				(b)DutiesIn carrying out the Secretary’s
			 responsibilities and functions under this section, the Secretary shall ensure
			 that—
				(1)the conferences
			 held under subsection (a)(2) will—
					(A)be conducted to
			 ensure broad participation of individuals and groups; and
					(B)include
			 conferences on Native Americans—
						(i)to
			 identify conditions that adversely affect their children in the child welfare
			 system and to identify Native American families who are at risk of entering
			 such system;
						(ii)to
			 propose solutions to ameliorate such conditions; and
						(iii)to
			 provide for the exchange of information relating to the delivery of services to
			 their children in the child welfare system and to Native American families who
			 are at risk of entering such system; and
						(2)the proposed agenda
			 for the Conference as described in subsection (a)(3) is—
					(A)published in the
			 Federal Register not less than 180 days before the Conference is convened;
			 and
					(B)made available for
			 public comment for a period of not less than 60 days;
					(3)the final agenda
			 for the Conference, prepared after the Secretary takes into consideration
			 comments received under paragraph (2), is published in the Federal Register and
			 transmitted to the chief executive officers of the States not later than 30
			 days after the close of the public comment period required by paragraph
			 (2);
				(4)the personnel
			 employed under subsection (a)(5) are fairly balanced in terms of point of view
			 represented and are appointed without regard to political affiliation or
			 previous partisan activities;
				(5)the recommendations of the Conference are
			 not inappropriately influenced by any public official or special interest, but
			 instead are the result of the independent and collective judgment of the
			 delegates of the Conference; and
				(6)before the Conference is convened—
					(A)current and
			 adequate statistical data (including decennial census data) and other
			 information on the well-being of children in the United States; and
					(B)such information
			 as may be necessary to evaluate Federal programs and policies relating to
			 children;
					which the
			 Secretary may obtain by making grants to or entering into an agreement with,
			 public agencies or nonprofit organizations, are readily available in advance of
			 the Conference to the delegates.7.Report of the
			 Conference
			(a)Proposed
			 ReportAfter consultation
			 with the Policy Committee, the Secretary shall prepare—
				(1)a
			 proposed report on the results of the Conference, which shall include a
			 statement of comprehensive coherent national policy on State child welfare
			 systems (including the courts); and
				(2)recommendations
			 for the implementation of such policy;
				which shall
			 be published in the Federal Register and submitted to the chief executive
			 officers of the States, not later than 60 days after the Conference
			 adjourns.(b)Response to
			 Proposed ReportAfter reviewing and soliciting recommendations
			 and comments on the report of the Conference, the Secretary shall request that
			 the chief executive officers of the States submit to the Secretary, not later
			 than 180 days after receiving the report, their views and findings on the
			 recommendations of the Conference.
			(c)Final
			 ReportNot later than 90 days
			 after receiving the views and findings of the chief executive officers of the
			 States under subsection (b), the Secretary shall—
				(1)prepare a final
			 report of the Conference, which shall include a compilation of the views and
			 findings of the chief executive officers of the States; and
				(2)publish in the
			 Federal Register, and transmit to the President and to the Congress, the
			 recommendations for the administrative action and the legislation necessary to
			 implement the recommendations contained in such report.
				8.DefinitionsFor the purposes of this Act—
			(1)the term
			 Secretary means the Secretary of Health and Human Services;
			 and
			(2)the term State means any of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Marianas, the Federated States of Micronesia, the Republic of the
			 Marshall Islands, and the Republic of Palau.
			9.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $10,000,000 to carry out this Act.
		10.Limitation of
			 AppropriationsNew spending
			 authority or new authority to enter into contracts under which the United
			 States is obligated to make outlays shall be effective only to the extent and
			 in such amounts as are provided in advance in appropriations Acts.
		
